The Court:
This is an action to enforce a lien for a street assessment on the following described property: “ Commencing at the corner formed by the intersection of the southerly line of O’Farrell Street with the westerly line of Laguna Street, running thence westerly along the southerly line of O’Farrell Street one hundred and thirty-seven and one half feet, thence at right angles southerly one hundred and twenty feet to Olive Avenue, thence at right angles easterly one hundred and thirty-seven and one half feet, and thence at right angles northerly one hundred and twenty feet to the point of commencement.”
The assessment and diagram are as follows:
“ Lots numbered and exhibited on the diagram hereto attached:



“ M. C. Smith,
“ Superintendent of Public Streets, Highways, and Squares.

*54


*55“EXPLANATION.
“The figures on this diagram, in black, represent feet and fractions of feet; and those in red [italics], numbers of the lots.
“M. C. Smith,
“ Superintendent of Public Streets, Highways, and Squares.”
(Figures 1 to 10 inclusive, red [italic].)
The appellants make the following points:
1. The assessment and diagram do not show that it is for property in the City and County of San Francisco.
2. The Court does not take judicial notice of the description of the property in the assessment.
In reference to these points it is sufficient to say, as was said by this court in Whiting v. Quackenbush, 54 Cal. 306:
“These are streets of the city as designated on the official plan or map of the city, of which the Court is bound to take judicial notice. (Stats. 1858, pp. 52-56.) The description of the lot is therefore sufficient.” (Code Civ. Proc. § 1875, subd. 2; act approved April 1st, 1872, § 1.) The absence of an arrow or scroll in the diagram before us, makes no difference, because, if we take judicial notice of the streets, we also take judicial notice of their relation to each other, and of the directions in which they run.
The point also is made:
3. The time had expired within which the contractor was to commence the work; the contract and specification required the work to be commenced within one hundred and thirty days, and not being so commenced the contract lapsed.
It is a sufficient answer to this point to say, the Court below found that the contract was performed on the part of the contractor, and there was evidence to sustain that finding.
These are the only points necessary for us to notice; and no error appearing, the judgment and order are affirmed.
Boss, J., expressed no opinion.